 

 

                                                                                                                                   
Exhibit 10.25

 

ADOPTION AGREEMENT

 

                        THIS AGREEMENT is the adoption by Parkway Properties,
Inc. (the "Employer") of the Executive Nonqualified Excess Plan ("Plan").

W I T N E S S E T H:

                        WHEREAS, the Employer desires to adopt the Plan as an
unfunded, nonqualified deferred compensation plan; and

WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder, and shall apply to
amounts deferred after January 1, 2005, and to amounts deferred under the terms
of any predecessor plan; and 

                        NOW, THEREFORE, the Employer hereby adopts the Plan in
accordance with the terms and conditions set forth in this Adoption Agreement:

ARTICLE I

                        Terms used in this Adoption Agreement shall have the
same meaning as in the Plan, unless some other meaning is expressly herein set
forth.  The Employer hereby represents and warrants that the Plan has been
adopted by the Employer upon proper authorization and the Employer hereby elects
to adopt the Plan for the benefit of its Participants as referred to in the
Plan.  By the execution of this Adoption Agreement, the Employer hereby agrees
to be bound by the terms of the Plan.

1

--------------------------------------------------------------------------------


ARTICLE II

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

2.6       Committee:  The duties of the Committee set forth in the Plan shall be
satisfied by:

XX       (c)        Other (specify):  Compensation Committee.

2.7       Compensation:  The "Compensation" of a Participant shall mean all of a
Participant's:

                        XX       (f)         Other:  Deferred Share Units and
Dividend Equivalents (as

                                                            defined in
Appendix).

2.8       Crediting Date:  The Deferred Compensation Account of a Participant
shall be credited with the amount of any Participant Deferral to such account at
the time designated below:

XX       (f)         Any business day on which Participant Deferrals are
received by the Provider.

2.12     Effective Date:

            XX       (b)        This is an amendment and restatement of a plan
named Parkway

                                    Properties, Inc. Deferred Compensation Plan
with an effective date of

                                    December 15, 2002.  The Effective Date of
this amended and restated Plan is January 1, 2005.  This is amendment number 1.

2.18     Normal Retirement Age:  The Normal Retirement Age of a Participant
shall be:

XX       (a)        Age  65.

XX       (c)        Other:  Early Retirement:  Attainment of age 55.

2.22     Participating Employer(s):  As of the Effective Date, the following
Participating Employer(s) are parties to the Plan:

Name of Employer

Address

Telephone No.

EIN

             

 

 

 188 East Capitol Street

 

 

 

 

 Parkway Properties, Inc.  

Suite 1000

 

(601) 948-4091

 

72-1344324

 

 

 

 

Jackson, MS  39201

 

 

 

 

 

 2

--------------------------------------------------------------------------------


2.24     Plan:  The name of the Plan as applied to the Employer is Parkway
Properties, Inc. Deferred Compensation Plan.

2.25     Plan Administrator:  The Plan Administrator shall be:

XX       (c)        Other:  Compensation Committee.

2.27     Plan Year:  The Plan Year shall end each year on the last day of the
month of December.

2.35     Trust:

XX       (a)      The Employer does desire to establish a "rabbi" trust for the
purpose of setting aside assets of the Employer contributed thereto for the
payment of benefits under the Plan.

4.1       Participant Deferral Credits:  Subject to the limitations in Section
4.1 of the Plan, a Participant may elect to have his Compensation (as selected
in Section 2.7 of this Adoption Agreement) deferred within the annual limits
below by the following percentage or amount as designated in writing to the
Committee:

XX      (d)        Other:  Deferred Share Units (See Appendix).

4.2       Employer Credits:  The Employer will make Employer Credits in the
following manner:

XX       (d)        Employer Credits not allowed.

5.3       Death of a Participant:  If the Participant dies while in Service, the
Employer shall pay a benefit to the Beneficiary in an amount equal to the vested
balance in the Deferred Compensation Account of the Participant determined as of
the date payments to the Beneficiary commence, plus:

XX       (c)        No additional benefits.

5.4       In-Service Distributions:  In-service accounts are permitted under the
Plan:

            XX       (a)        Yes, with respect to:

XX       Participant Deferral Credits only.

                                    In-service distributions may be made in the
following manner:

XX       Single lump sum payment.

                        XX       Annual installment payments over no more than 5
years.

                                                                             3

--------------------------------------------------------------------------------


                                    If applicable, amounts not vested at the
specified time of distribution will be:

                                    XX       Forfeited, unless the grant
provides for a later possible vesting

                                                date.

 

5.5       Education Distributions:  Education accounts are permitted under the
Plan:

 

            XX       (a)       Yes, with respect to:

XX       Participant Deferral Credits only.

 

Education distributions may be made in the following manner:

XX       Single lump sum payment.

XX       Annual installment payments over 4 years.

 

                                    If applicable, amounts not vested at the
specified time of distribution will be:

XX       Forfeited, unless the grant provides for a later possible vesting  
date.

 

5.6       Change in Control:  May a participant elect to receive distributions
under the Plan upon

a Change in Control?

 

XX       (b)        Participants may not elect to have accounts distributed upon
a Change in

Control.

6.1       Payment Options:  Any benefit payable under the Plan upon a Qualifying
Distribution Event may be made to the Participant or his Beneficiary (as
applicable) in any of the following payment forms, as selected by the
Participant in the Participant Deferral Agreement:

Payment shall be made in cash except for Deferred Share Units, payment of which
shall be made in shares of common stock, $0.001 par value of the Employer.

1.         Separation from Service other than Retirement (Retirement is defined
by the Employer) 

                        XX       (a)        A lump sum in cash as soon as
practicable following the date of the Qualifying Distribution Event.

2.         Separation from Service due to Retirement 

                        XX       (a)        A lump sum in cash as soon as
practicable following the date of the Qualifying Distribution Event.

            3.         Death

                        XX       (a)        A lump sum in cash as soon as
practicable following the date of the Qualifying Distribution Event.

                                                                             4

--------------------------------------------------------------------------------


4.         Disability 

XX       (c)        Other: No payment on disability.

5.         Change in Control

XX       (d)        Not applicable.

6.2       De Minimis Amounts.  Notwithstanding any payment election made by the
Participant, the vested balance in the Deferred Compensation Account of the
Participant will be distributed in a single lump sum payment if the payment
accompanies the termination of the Participant's entire interest in the Plan and
the amount of such payment does not exceed $ 10,000.

7.         Vesting:  See Appendix.

14.       Amendment and Termination of Plan: The provisions of the Appendix to
this Adoption Agreement supersede any contrary or conflicting provisions of this
Adoption Agreement or the Plan Document.

17.9     Construction:  The provisions of the Plan and Trust (if any) shall be
construed and enforced according to the laws of the State of Maryland, except to
the extent that such laws are superseded by ERISA and the applicable provisions
of the Code.

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above stated.

                   
                                                                        Parkway
Properties, Inc.

                                       
                                                    Name of Employer

                                                           
                                By:
                                                                             

                                                                               
                  Authorized Person

                   
                                                                       
Date:_____________________________________

821615.v2

5

--------------------------------------------------------------------------------